Per Curiam:
This order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, because one of the defendants after defaulting at Special Term offered to settle the claim, admitted liability and said he was but waiting for Ms partner to join in the expense. Tw© months elapsed after the inquest and judgment before any motion was made, and not a word is contained in the motion papers about the merits of the defense. Present — Clarke, P. J., Smith, Merrell., McAvoy and Martin, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.